SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RED REEF LABORATORIES INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Florida 75-3086416 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 450 Fairway Drive, #103 Deerfield Beach, FL 33441 (Address of principal executive offices) The 2007/2008 Non-Qualified Stock Compensation Plan of Red Reef Laboratories International, Inc. (Full title of the plan) Greentree Financial Group, Inc. 7951 SW 6th Street, Suite 216, Plantation, FL33324 (Name, address, including zip code, of agent for service) Telephone number for Issuer:(954) 424-2345 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amounts to be Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, 0.001 par value 20,000,000 $0.013 $260,000 $7.98 (1) Bona fide estimate of maximum offering price solely for calculating the registration fee pursuant to Rule 457(h) of the Securities Act of 1933, based on the average bid and asked price of the registrant's common stock as of November 21, 2007, a date within five business days prior to the date of filing of this registration statement. In addition, pursuant to Rule 416(c) under the Securities Act of 1933, this Registration Statement also covers an indeterminate amount of interests to be offered or sold pursuant to the Plan described herein. 2 2007/2008 Non-Qualified Stock Compensation Plan of Red Reef Laboratories International, Inc. Cross-Reference Sheet Pursuant to Rule 404(a) Cross-reference between items of Part I of Form S-8 and the Section 10(a) Prospectus that will be delivered to each employee, consultant, or director who participates in the Plan. Registration Statement Item Numbers and HeadingsProspectus Heading 1.Plan InformationSection 10(a) Prospectus 2.Registrant Information and
